      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF NEW YORK



  MOSHE GOLDFARB, On Behalf of                   Case No. 21-4904
  Himself and All Others Similarly Situated,
                                                 CLASS ACTION
                 Plaintiff,

                 v.
                                                 COMPLAINT

  BURT’S BEES, INC.

                 Defendant.
                                                 JURY TRIAL DEMANDED



       Plaintiff , Moshe Goldfarb (“Goldfarb” or “Plaintiff”), by his attorneys alleges,

upon personal knowledge as to his own acts and as to all other matters upon information

and belief based upon, inter alia, the investigation made by and through his attorneys, as

follows:

                                   INTRODUCTION

       Pet care industry participants have become acutely aware in recent years that pet

parent consumers are trending toward “natural” and “organic” pet care products for their

pets. David Lummis, authoritative analyst of pet care trends in the U.S., recently opined

as follows at the 2021 Global Pet Expo Digital Access in Kansas City:



       Other continued trends . . . include humanization and premiumization, human
       companies crossing over into the pet space, more natural formulations,
       increased focus on sustainability, veterinary “retail-ization,” and growth in
       digital pet care. (bold ours)




                                             1
       Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 2 of 23




Industry data provider Packaged Facts, a division of MarketResearch.com,

estimates that the U.S. retail market for non-food pet supplies reached $15 billion in

2015, or half the size of the market for pet food products.


               Responsive to trending consumer preferences for natural and organic pet

care products, Defendant Burt’s Bees, Inc.(hereinafter Burt’s) created a line of dog

shampoos and conditioners (“Shampoo”),1 purporting to be “99.7% Natural” but, in

reality, being highly synthetic Burt’s has perpetrated a massive deception on the

American pet parent consumer through the marketing of its pet shampoos as “99.7%

Natural.”



                             JURISDICTION AND VENUE

        1.     Claims asserted herein arise under the laws of the State of New York.

        2.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

§ 1332(d) because the matter in controversy, upon information and belief, exceeds

$5,000,000, exclusive of interest and costs, and this is a class action in which certain of

the Class members and Defendants are citizens of different states.

        3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), because

many of the acts and transactions alleged herein occurred in substantial part in this

District.




1The company markets pet shampoo, conditioner, lotion, ear cleaner, spray, and dental care.
https://www.beaglesandbargains.com/product-review-burts-bees-natural-pet-care/



                                              2
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 3 of 23




                                        BACKGROUND

       4.      Burt’s Bees, Inc. is a Delaware Corporation with its principal place of

business at 210 W. Pettigrew St., Raleigh-Durham, NC 27701. The Company first

developed a reputation for eco-friendly, natural products in the candle-making sphere in

the 1980’s, which led to personal care products, particularly its famously-successful lip

balm. Industry analysts studied Burt’s closely concluding that “Burt’s entire product line

goes for a higher price than the standard market . . . They have set a higher standard with

a higher price to all their products. Creating a higher valued product with all the natural

resources they use.” Burt’s was sold to Clorox Corporation in 2007. By 2013 Burt’s was

marketing a full line of pet care shampoos and had presented its pet care line in the

“natural” image achieved in personal care for people: “These [pet care] products uphold

the high natural standards of all Burt’s Bees products with a minimum of 95% natural

ingredients and are also cruelty-free.” J. Shipman, Product Review: Burt’s Bees Natural

Pet Care (June 25, 2013) posted at https://www.beaglesandbargains.com/product-review-

burts-bees-natural-pet-care/

       5.      As of May 2021 Burt’s has used its image of eco-friendly and natural to

create consumer expectations which simply mislead:

       Since 1984, Burt’s Bees has been working in harmony with
       nature to create products that work for both people and
       planet. Burt’s Bees Natural Pet Care was developed on the
       same foundation in a licensing partnership between Burt’s
       Bees Licensing, LLC and Fetch for Pets.

       Inspired by Burt’s co-founder and avid dog lover, Burt
       Shavitz, we strive to bring that quality of grooming and oral


                                            3
        Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 4 of 23




        care products to pet parents. Our pets are part of the family
        and deserve the very best in natural care. Burt’s Bees Natural
        Pet Care products’ manufacturing, packaging, and
        distribution adhere to the highest environmental standards
        and are made from safe, natural ingredients.2

        6.     Plaintiff’s household pet, whose name is Bo, was a four-month-old

Rottweiler-Golden Retriever mix, with fairly short fur. Golden Retrievers are prone to

skin conditions and allergies. Plaintiff sought out natural grooming products in deference

to this propensity in Golden Retrievers.

        7.     Plaintiff, a resident of Rockland County, New York, purchased containers

of Product, to wit: Burt’s Bees 2-in-1 Tearless Shampoo & Conditioner for Puppies

and Burt’s Bees Oatmeal Shampoo for Dogs (“Products” at times), online at

amazon.com, on April 28, 2021:




2   https://www.burtsbeespets.com


                                            4
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 5 of 23




       8.     Plaintiff purchased the Products because they were advertised as being

99.7% Natural.

       9.     As with all members of the Class, Plaintiff paid a premium for the

Products, i.e. beyond the price for comparable products, based upon the representation


                                            5
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 6 of 23




that the Product is 99.7% Natural. Plaintiff has since determined that most of the

ingredients in the Product are synthetic, i.e. unnatural.

       10.     Both Products contain the following synthetic ingredients: Coco Betaine,

Coco Glucoside, Glyceryl Oleate, Disodium Cocoyl Glutamate, Glycerin, Xanthan Gum,

Potassium Sorbate, and Sodium Benzoate. Additionally, both Products contain minute

amounts of natural substances: Honey, Beeswax, Colloidal Oatmeal, Linum

usitatissimum (linseed) Oil, and Buttermilk Powder.

       11.     After Bo was groomed with the Product, however, Plaintiff learned

through his own research that coco betaine is not natural, nor is it necessarily benign. In

fact, it penetrates the skin and can be harmful to the pet. Plaintiff has since learned that

that all of the Products’ weightiest ingredients (aside from water), are synthetic, to wit:

Coco Betaine, Coco Glucoside, Glyceryl Oleate, Disodium Cocoyl Glutamate, Glycerin

and Xantham Gum. Each Product also contains Potassium Sorbate and Sodium

Benzoate.

       12.     Dog and cat owners have reported that their pets have died shortly after

using Burt’s Bees shampoos. Following an autopsy for a dead cat, the supervising

veterinarian commented:3

       I had several cases with a similar experience. It was a Burt’s Bees product, not to
       say that Burt’s Bees is in anyway responsible, but it was a Burt’s Bees product
       that was used on their cats.


       They found that the entire GI track was ulcerated, the kidneys and multiple organs
       were shutting down. So they think a toxicity occurred. The cats had been
       grooming themselves and grooming each other and ingesting this [Burt’s Bees]
       shampoo . . .


3https://www.counton2.com/news/south-carolina-news/savannah-man-
questions-burts-bees-pet-product-after-death-of-puppies/


                                              6
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 7 of 23




       13.     The same veterinarian had this to say of puppies using Burt’s Bees:

“Puppies aren’t fully developed yet. They are still growing and things like that so it

makes them susceptible to things like toxicities,” Id.

       14.     Both Burt’s Bees Brand Engagement Manager and the manufacturer of

Burt’s Bees Shampoo for Dogs deny unsafe ingredients but, in the course of so doing,

confirm (i) sales of tens of millions of units as of 2019, and (ii) water constitutes about

80% of product, and that (iii) only 3%-5% of the Products are natural:4



       Steven Shweky, the manufacturer says the company has sold tens of millions of
       bottles of the Burt’s Bees Dog Shampoo and the claims are impossible. An
       average shampoo is about 80 percent water and the rest is about 15 to17 percent
       soap. The rest of it is natural oils. There’s really nothing in there that is harmful
       and the small amounts of the essential oils we put in there are nowhere near
       enough to harm the dog. Even if the dog licks the shampoo off the skin of the
       coat, there’s nothing that can happen, said Shweky.


       15.     The above admission, that 15%-17% of the product is “soap,” means

(given the chemical nature of all subject primary ingredients) that instead of .3%

synthetic ingredient content, the Products had chemical constituents at least 50-fold of

that represented. Assuming Mr. Shweky’s 15% (17%) soap and 80% water estimates,

only 5% (3%) of the Product is natural . . . not 99.7% as represented.

       16.     Unfortunately, Burt’s Bees also manufactures and has manufactured a line

of shampoos for humans, including babies, making the same or similar claims of nearly-




4https://www.wsav.com/news/local-news/only-on-3-manufacturer-of-dog-
shampoo-says-claims-against-product-are-impossible/


                                              7
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 8 of 23




100% Natural. These products too contain synthetic ingredients which, aside from water,

constitute the vast bulk of product weight.

       17.     Consumers often seek natural products because they are aware that

chemicals can bioaccumulate, meaning that even at low levels of toxicity, there is a risk

of chronic poisoning. Surfactants in particular are subject to contamination with

nitrosamines such as 1,4 dioxin (very unstable due to its peroxide-like characteristics).

                                 BURT’S LINE OF PRODUCTS

       18.     Class members (as defined below) (i) purchased one or more of the pet

grooming Products pictured below, (ii) containing Defendants’ 99.7% Natural

representation, (iii) when, in fact, (a) each Product contained the primary surfactant, Coco

Betaine, constituting 8%-15% of Product weight, (b) all other Products except

“Waterless” contain Coco Glucoside, Glyceryl Oleate, Glycerin, Xanthan Gum of 2%-

7% of Product weight, (c) “Waterless” contains all of the foregoing chemicals except

coco glucoside, glyceryl oleate, and Xanthum Gum, and (d) all Products contain

Potassium Sorbate, Phenoxyethanol, and/or Sodium Benzoate.

       19.     The manufacturer has confirmed that aside from water (80%) and oils

(3%-5%), at least 15% of the Product consists of synthetic chemicals, which is 50 fold

the represented .3%.5

       20.     The Shampoos and Conditioners pictured below will be referred to at

times as the “Class Products.”




5The numbers alleged in ¶¶18-19 are developed from the authorities referenced in
¶¶14 and 31.


                                              8
Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 9 of 23




                             9
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 10 of 23




        21.     Coco betaine is a synthetic surfactant that is derived from coconut oil, 6

which is synthesized for pet care and human care purposes. Coco betaine has been

associated with irritation and allergic contact dermatitis, reactions that could be due to the

ingredient itself or to impurities present in it. Natural ingredients are not subject to

impurities such as Dioxane 1,4, to which coco betaine is subject. 7 There are natural

surfactants, but coco betaine is not one of them. 8

                                               • .
        22.     Coco glucoside is a is a surfactant produced by chemical reaction between

glucose and coconut oil-derived ingredients. It is often derived by attaching glucose to

an alcohol, a type of etherification, using toluene sulphonic acid as a catalyst.

        23.     Glyceryl Oleate is composed of glycerin and oleic acid. It does not occur

in nature.9 It is an irritant to skin, eyes, and lungs.


        24.     Disodium Cocoyl Glutamate (usually from coconut oil) is a synthetic

surfactant likely to be contaminated with unintended byproducts or petrochemical

solvents.




6 Surfactants are detergents with cleansing properties in dilute solutions. They are similar
to soap but are more soluble in hard water,

7 See D. Dick, “What is Coco Betaine,” at https://www.leaf.tv/articles/what-is-coco-
betaine/
8 S. De, S. Malik, A. Ghosh, R. Saha, “A Review of Natural Surfactants,” at

https://www.researchgate.net/publication/280639965_A_Review_on_Natural_Surf
actants
9 As an emollient, glyceryl oleate binds moisture to the skin and counters the

drying effects of surfactants.



                                                10
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 11 of 23




       25.     Glycerin is an emollient that, according to the FDA, is a synthetic

substance. 7 C.F.R. 205.603(a)(12). The glycerin used in Defendant’s Products is not

“natural” but instead manufactured through saponification, whereby fat molecules in

vegetable oil are chemically altered using sodiumhydroxide, a highly toxic chemical.

       26.     Xanthan gum is a synthetic thickening agent. Xanthan gum is not

“natural” but is instead manufactured through fermentation or carbohydrates and

subsequent treatment of the byproduct with isopropyl alcohol.

       27.     Potassium sorbate is a preservative. Two studies have shown that

potassium sorbate has statistically significant harm-causing potential to DNA.

Potassium sorbate is produced industrially by neutralizing sorbic acid with potassium

hydroxide. The precursor sorbic acid is produced in a two-step process via the

condensation of crotonaldehyde and ketene. While sorbic acid is naturally occurring in

some berries, virtually all of the world's production of sorbic acid, from which potassium

sorbate is derived, is manufactured synthetically.

       28.     Phenoxyethenol is a chemical solvent, created by treating phenol with

ethylene oxide in an alkaline medium. It is classified as toxic, capable of having

significant adverse effects on the central and peripheral nervous systems, and a known

irritant to eyes, skin and lungs. Though found in green tea, as used commercially it is

created synthetically in a laboratory.

       29.     Sodium benzoate, a preservative, is produced by the neutralization

of benzoic acid, which is itself produced commercially by partial

oxidation of toluene with oxygen.




                                            11
       Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 12 of 23




        30.     Although the product packaging does not disclose ingredients by

percentage of product weight, ingredients are listed in descending order of prominence.

Under the First-Five Rule, i.e. the material ingredients of a shampoo are the first five

listed on the packaging. Defendant has only minute amounts of natural products (aside

from water).

        31.     Current typical modern shampoo formulations are comprised of: 10

Ingredient                Percentage                Function
deionized water           73-90%
primary surfactant        8-15% active              foam/lather
                                                    foam boosting/
secondary surfactant      2-6% active               thickening/mildness
                                                    improvement
thickening polymers       0-2%
salt                      0-2%                      thickening
opacifying/pearling
                          0-1% active
agents
                                                    improve hard water
chelating agent           .05-.2%
                                                    performance
                                                    anti-static, wet/dry
conditioning polymers 0-1%
                                                    conditioning
                                                    mostly Silicones for
conditioning emollients 0-1%
                                                    wet conditioning
fragrance                 0-.5%
preservatives             .001-1%


        32.     Plaintiff is appalled and disgusted, and now seeks to effect through this

suit a much-needed correction of Defendant’s unfair and deceptive practices.


              PRIOR FEDERAL TRADE COMMISSION PROCEEDINGS
                   CONCERNING “100% NATURAL” CLAIMS

10https://knowledge.ulprospector.com/6253/pcc-shampoo-formulations-through-
the-years/


                                             12
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 13 of 23




       33.     The Federal Trade Commission has made clear in its official

pronouncements, rules and litigation that it is false and deceptive to advertise or package

a product as “100% Natural” if it contains one or more synthetic products.

https://www.ftc.gov/news-events/blogs/business-blog/2016/04/are-your-all-natural-

claims-all-accurate.

       34.     The Federal Trade Commission has made clear in its official

pronouncements, rules and litigation that “[i]f companies market their products as ‘all

natural’ or ‘100% natural,’ consumers have a right to take them at their word.” Id.

       35.     The Federal Trade Commission has provided a uniform prerequisite of

“100% Natural,” i.e. having zero synthetic ingredients.

       36.     As a multimillion dollar corporation and an international industry leader,

Burt’s is keenly aware of its regulatory environment and the risks associated with non-

compliance.

       37.     As to pets, The FTC’s policies are clear:11


       ‘Two-thirds of all Americans have pets at home, and they spend billions of dollars
       to ensure that their pets are healthy and well-fed,’ said Jessica Rich, Director of
       the FTC’s Bureau of Consumer Protection. ‘Pet owners count on ads to be truthful
       and not to misrepresent health-related benefits.’




11The FDA does not regulate grooming products for pets:
“The animal counterpart of a cosmetic is commonly referred to as a ‘grooming aid.’ The
Act defines a cosmetic as pertaining only to human use (21 U.S.C. 321(i)). Therefore,
products intended for cleansing or promoting attractiveness of animals are not subject to
FDA control.” http://www.fda.gov/animalveterinary/resourcesforyou/ucm268125.htm




                                            13
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 14 of 23




https://www.ftc.gov/news-events/press-releases/2016/08/mars-petcare-settles-false-

advertising-charges-related-its

       38.     Burt’s has violated the law for many years, has not heeded the FTC’s

warnings, and has found great success in deceiving the public.

                                         FACTS

       39.     Many dogs suffer from sensitive skin, seasonal allergies, flea allergy

dermatitis, hot spots, or skin infections. When a dog has itchy skin, s/he can benefit from

shampoos that use ingredients like oat protein, aloe vera, eucalyptus, cedar and lavender

oils, lemongrass, sage, chamomile, and spearmint.

       40.     However, with sensitive-skinned dogs sometimes it is as much what is

NOT in the product as what is. The reasonable consumer perceives “99.7% Natural” as

indicating the absence of synthetic substances, harsh detergents and toxic chemicals.

       41.     The FTC has announced and warned publicly that to the extent a seller

represents “natural,” a product may not by synthetic, i.e. natural means the absence of

synthetic ingredients:

       If companies market their products as ‘all natural’ or ‘100% natural,’ consumers
       have a right to take them at their word. . . . According to the FTC, the companies
       pitched their products as ‘all natural’ or ‘100% natural,’ but included synthetic
       ingredients. . . . If you advertise your product as ‘all-natural’ or ‘100% natural’
       and it contains artificial ingredients or chemicals, now is the natural time for a
       compliance check.

“Are your “all natural” claims all accurate?” https://www.ftc.gov/news-

events/blogs/business-blog/2016/04/are-your-all-natural-claims-all-accurate.

       42.     Although each of the products in its line of Pet Shampoos contains—

indeed, is dominated by--synthetic ingredients, Burt’s deceptively and misleadingly




                                            14
     Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 15 of 23




packages, labels, describes and markets numerous Products as “99.7% Natural, ” as

alleged above.

       43.       Burt’s knowingly and willingly deceives and misleads consumers by

labeling and marketing its Products as “99.7% Natural” because it knows that all

Products in the Product line are made with several unnatural ingredients.


       44.       “99.7% Natural” is a material factor in each consumer’s selection of

Products. Consumers acting reasonably under the circumstances, however, cannot detect

the presence of synthetic products and, hence, may use such Products on their pets for

months or years unwittingly.

       45.       Burt’s has individuated its 99.7% Natural Products to enable, unjustly,

enhanced profitability and market share

       46.       Throughout the Class Period and long before, Burt’s systematically and

prominently advertised, labeled and packaged its Products as substantially Natural such

that any consumer shopping the Products was necessarily exposed to these

misrepresentations.

       47.       As far back as 2013 the Products were rolled out as no less than 95%

Natural when, of course, that representation was untrue. See

https://www.prnewswire.com/news-releases/fetchfor-pets-introduces-burts-bees-natural-

pet-care-line-of-products-200028921.html

       48.       By 2017 the Products were represented as 99.2% Natural. See

http://goodnewsforpets.com/burts-bees-care-plus-burts-bees/; https://freshchalk-

storage.imgix.net/p/P0/7UAEK9kjI




                                             15
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 16 of 23




       49.     Based on either Burt’s online advertising or the Product bottle itself, any

reasonable consumer would believe the Products to be substantially natural and not

synthetic. Indeed, on its own website, Burt’s refers to many of its Products as “All

Natural.”12

                                   INJURY AND DAMAGES

       50.     Plaintiff brings this lawsuit for injunctive relief, individually, to stem the

ongoing deceptive practices, in contemplation of N.Y. Gen. Bus. Law § 349(h), attendant

to Burt’s’s use of “99.7% Natural” and restore a measure of commercial decency where it

is wanting.

       51.     Plaintiff also brings this lawsuit for damage relief, individually and on

behalf of a New York class, pursuant to Section 349(h) of the Business Code, to recover

statutory damages.

       52.     Based on Burt’s representations that the products were 99.7% Natural,

Plaintiff and the Class paid a premium for the products over comparable products that did

not purport to be substantially All Natural.

       53.     Other pet products brands for which Fetch for Pets manufacturers honestly

disclose the ingredients of their pet shampoos. For example, Arm & Hammer, made by

the same manufacturer as Burt’s, offers a Dog Shampoo referred to as “a gentle cleansing

formula” and “made with natural ingredients,” but does not claim it’s substantially all

natural.13 In fact, Fetch for Pets manufactures a number of additional dog shampoos,



12 https://www.burtsbeespets.com/product-page/oatmeal-shampoo-with-colloidal-
oat-flour-honey
13 The Arm & Hammer product discloses “Coconut Based Surfactants,” which likely

include Coco Betaine, Coco Glucoside, Disodium Cocoyl Glutamate, i.e. “First Five”
surfactants in the Burt’s Bees product line, also manufactured by Fetch for Pets.


                                               16
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 17 of 23




none of which make the representation of near 100% Natural as does Burt’s Bees, e.g.

Aurapet, Biosilk, CHI, Vet MD, and Martha Stewart. Only Burt’s Bees represents itself

as virtually 100% natural. https://www.fetch4pets.com/grooming

       54.     The honest brand (Arm & Hammer) fetches $3.97 for a 20 oz. bottle, i.e.

$.20 per ounce on Amazon, whereas the deceptively marketed 16 oz. Products (Burt’s)

costs $6.98 i.e. $.43 per ounce. Accordingly, it appears that Burt’s enjoys a greater-than

100% price premium due to its deceptive conduct . . . paid for by Americans who work

very hard for a paycheck.14

                               CLASS ACTION ALLEGATIONS

       55.     Plaintiff brings this action on behalf of himself (injunction) as a Private

Attorney General, addressing Burt’s deceptive practice of representing “99.7%

Natural.”15

       56.     Plaintiff also brings this action, pursuant to Rule 23 of the Federal Rules

of Civil Procedure, on behalf of himself and a New York State Burt’s Class, defined as:

       All persons who have purchased one or more of the Class Products at any time
       within the applicable statute of limitations (the “Class Period”) within the State of
       New York




14 Compare
https://www.amazon.com/s?k=https%3A%2F%2Fwww.amazon.com%2FArm-
Hammer-Deodorizing-Shampoo&i=pets&ref=nb_sb_noss with
https://www.amazon.com/Burts-Bees-Dogs-Natural-
Colloidal/dp/B00DTEV54Y/ref=sr_1_5?crid=1G6JU6WGQAP4E&dchild=1&keyword
s=burt%27s+dog+shampoo&qid=1621140258&sprefix=burt%27s+dog%2Cpets%2
C154&sr=8-5
15 “To the extent the consumer protection acts authorize individuals to act as private

attorneys general, it is sensible to interpret the acts to permit an individual to obtain broad
injunctive relief.” Schatz v. Cellco P'ship, 842 F. Supp. 2d 594, 610 (S.D.N.Y. 2012).

                                              17
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 18 of 23




       57.     As used herein, the term “Class Member(s)” shall mean and refer to the

members of the Class described above.

       58.     Plaintiff reserves the right to amend the Class definitions, restructure the

class or expand/limit the class as warranted by facts discovered.

       59.     Excluded from the Class are Burt’s; all persons who make a timely

election to be excluded from the Class; governmental entities; and the judge(s) to whom

this case is assigned and any immediate family members thereof.

       60.     Class-wide treatment is appropriate because Plaintiff can prove the

elements of his damage claim on a class-wide basis using the same evidence as would be

used to prove those elements in individual actions alleging the same claim.

       61.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of

the Class are so numerous that joinder is impracticable. Upon information and belief,

there are thousands of individual purchasers of the product at issue. The precise number

of class members is unknown to Plaintiff, but may be ascertained, including by objective

criteria. Class members may be notified of the pendency of this action by recognized,

Court-approved notice dissemination methods.

       62.     Commonality and Predominance—Federal Rules of Civil Procedure

23(a)(2) & 23(b)(3). This action involves common questions of law or fact, which

predominate over any questions affecting individual members of the Class. Common

questions include:

       (a) Whether Burt’s represented and continues to represent that Products are 99.7%
       Natural;

       (b) Whether Burt’s’s marketing representations are false, deceptive, and
       misleading;




                                            18
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 19 of 23




       (c) Whether the net effect of Product packaging and/or advertising is likely to
       mislead a reasonable consumer;

       (d) Whether Burt’s had knowledge that its representations were false, deceptive,
       and misleading;

       (e) Whether Burt’s continues to disseminate its representations despite knowledge
       that the representations are false, deceptive, and misleading;

       (f) Whether a representation that a product is 99.7% Natural is a material
       representation to a reasonable consumer;

       (g) Whether Burt’s violated Section 349 of New York Business Code;

        (h) Whether Burt’s’s marketing and pricing of Products cause reasonable
       consumers to pay more for such products, as opposed to comparable products not
       claimed to be “99.7% Natural,” and

        (i) Whether Plaintiff and members of the Class are entitled to recover statutory
       damages of $50 per class member, per purchase, under Section 349(h).

       63.     Burt’s engaged in a common course of conduct giving rise to the legal

rights sought to be enforced by Plaintiff individually and on behalf of the other members

of the Class. Identical statutory violations and business practices and harms are involved.

Individual questions, if any, are not prevalent in comparison to the primary, case-driving

common questions that dominate this action.

       64.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims

are typical of the claims of the other members of the Class because, among other things,

all members of the Class were comparably injured through the uniform misconduct

described above and were subject to Burt’s’s false, deceptive, misleading, and unfair

labeling and marketing practices, including the false claims that Class Products are 99.7%

Natural. Further, there are no defenses available to Burt’s that would be unique to

individual Class Members.

       65.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).



                                            19
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 20 of 23




Plaintiff is an adequate representative of the members of the Class because his interests

do not conflict with the interests of the other members of the Class he seeks to represent;

he has retained competent counsel with experience in complex class action litigation; and

Plaintiff will prosecute this action vigorously. Plaintiff and his counsel will fairly and

adequately protect Class Members’ interests.

       66.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this

controversy, and no unusual difficulties are likely to be encountered in the management

of this class action. The damages or other financial detriment suffered by Plaintiff and the

other members of the Class are relatively small compared to the burden and expense that

would be required to individually litigate their claims against Burt’s, so it would be

impracticable for members of the Class to seek redress for Burt’s wrongful conduct on an

individual basis. Individualized litigation would also pose the threat of significant

administrative burden to the court system. Individual cases would create the potential for

inconsistent or contradictory judgments, and would increase delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer

management difficulties and provides the streamlined benefits of singular adjudication

and comprehensive supervision by one court. Given the similar nature of the class

members’ claims, the Class will be easily managed by the Court and the parties and will

be managed more efficiently in this integrated class action than through multiple separate

actions.

                                  COUNT I:
       New York Consumer Protection from Deceptive Acts and Practices Act
                        (N.Y. Gen. Bus. Law §§ 349)
                      On Behalf of the New York Class



                                             20
     Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 21 of 23




       67.     Plaintiff re-alleges all preceding allegations as though set forth at length.

   68. New York General Business Law (“NYGBL”) §349 provides: “Deceptive acts or

       practices in the conduct of any business, trade or commerce or the furnishing of

       any service in this state are hereby declared unlawful.”

       69.     Burt’s representations of its Class Products are consumer oriented.

       70.     As above alleged, Burt’s engaged in deceptive acts and practices within

the meaning of NYGBL §349 including, inter alia, statements on the Product packaging

as follows:

               a. the representation that the product is “99.7% Natural” was deceptive;
               b. Burt’s did not have “competent and reliable evidence,” sufficient in
                  quality and quantity based on standards generally accepted in the
                  relevant fields when considered in light of the entire body of relevant
                  and reliable evidence, to substantiate that the foregoing representation
                  is true.

       71.     Plaintiff read and reviewed Burt’s’s advertising content on amazon.com

prior to purchase and the “99.7% Natural” representation was material to Plaintiff’s

decision to purchase Product.

       72.     Burt’s violated NYGBL §349 and, as a consequence of Burt’s conduct,

Plaintiff and the other members of the Class suffered injury and were actually damaged in

an amount equal to the premium paid in respect of “99.7% Natural,” rendering all entitled

to recover statutory damages of $50 for each purchase made of Product.



                                    COUNT II
    Violation of §§349-350 of the New York General Business Law (Injunction)
                        On Behalf of Plaintiff, Individually

       73.     Plaintiff re-alleges all preceding allegations as though set forth at length.



                                             21
      Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 22 of 23




       74.       Plaintiff is entitled to obtain injunctive relief to protect the public from

Burt’s’s deceptive practices:

             Given the afore cited purpose of the statute, to encourage private enforcement
             of consumer protection, to strongly deter deceptive business practices, and to
             supplement the activities of the New York State Attorney General in
             prosecuting consumer fraud complaints, I hold that the Legislature intended
             the irreparable injury at issue to be irreparable injury to the public at large, not
             just to one consumer.


Schatz v. Cellco P'ship, 842 F. Supp. 2d 594, 608 (S.D.N.Y. 2012), citing McDonald v.

North Shore Yacht Sales, Inc., 134 Misc. 2d 910, 513 N.Y.S.2d 590 (Sup. Ct. 1987).




                                           PRAYER


       WHEREFORE Plaintiff, on behalf of himself and the Class, prays as follows:

       a. An order certifying this case as a class action, designating Plaintiff as the
          representative of the Class, and designating his counsel as class counsel;

       b. A permanent injunction against Defendant Burt’s enjoining and restraining it
          from representing within New York, in advertising, packaging. Labeling or
          other media, that its shampoo products or any of them is “All Natural” or
          “Totally Natural;”

       c. Statutory damages pursuant to NYGBL §349;

       d. Attorney fees; and

       e. Costs.

                                         JURY DEMAND


       Plaintiff demands a trial by jury as to all triable issues.




                                               22
Case 1:21-cv-04904-VM Document 1 Filed 06/03/21 Page 23 of 23




                                     Respectfully submitted,


                               LAW OFFICES OF MARK SCHLACHET

                                     /s/Mark Schlachet
                                     43 West 43rd Street,
                                     Suite 220 New York,
                                     New York 10036-7424
                                     (216) 225-7559
                                     Email: markschlachet@me.com

                                     9511 Collins Ave.-Ste. 605
                                     Surfside, FL 33154

                              Attorneys for Plaintiff Moshe Goldfarb




                             23
